he ys Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 1 of 30
G
E.D.Pa, AO Pro Se 14 ( Rev, 04/18) Complaint for Violation of Civil Rights

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

Case No. 1 9 4 ” 9 4

(to be filled in by the Clerk's Office)

 

H Salf Y ede MASS fio betq SS
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
mY

 

: : FR me eG yg :
Biers bUfak Police, OF Fee Michas/ P
vA a. } Trt Defendant(s)

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page

with the full list of names, Do not include addresses here.)

 

Mma el” eae ae See” eee! eee eet” Stee me Nee” Smee met” See Mee”

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court files. Under this rule,
papers filed with the court should not contain: an individual’s full social security number or full birth date; the full name of a person known to be a
minor; or a complete financial account number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other materials to the Clerk’s Office with
this complaint.

The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently $350} and an administrative fee (currently
$50) in advance, or the person applies for and is granted in forma pauperis status pursuant to 28 U.S.C. § 1915. A prisoner who seeks to proceed in
forma pauperis must submit to the Clerk (1) a completed affidavit of poverty and (2) a copy of the trast fund account statement for the prisoner for the
six month period immediately preceding the filing of the complaint, obtained from and certified as correct by the appropriate official of each prison at
which the prisoner is or was confined for the preceding six months. See 28 U.S.C, § £915(a}(2).

If the Judge enters an order granting a prisoner's application to proceed in forma pauperis, then the order wilt assess the filing fee (currently $350)
against the prisoner and collect the fee by directing the agency having custody of the prisoner to deduct an initial partial filing fee equal to 20% of the
greater of the average monthly deposits to the prison account or the average monthly balance in the prison account for the six-month period immediately
preceding the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month’s income credited to the account for
each month that the balance of the account exceeds $10.00, until the entire filing fee has been paid, See 28 U.S.C. § 1915(b)}. A prisoner who is
granted leave to proceed in forma pauperis is obligated to pay the entire filing fee regardless of the outcome of the proceeding, and is not
entitled te the return of any payments made toward the fee.

 

 

 

Page lof 1i

 

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 2 of 30

E.D,Pa, AO Pro Se 14 ( Rev, 04/18) Complaint for Violation of Civil Rights
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

  

 

 

 

 

needed.
Name i f ¢ ALY J AHAES ft Oo fi bat #&
All other names by which
you have been known: ALG ALS,
ID Number # I(T 46S) a
Current Institution Psleased, @-G- Cf — Alsebeay _
Address County Jes | GS - Stone, AUS
PiTsberé et Pa LF Alt
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individuai, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name AA ce L ENE i b ; Vey fee
Job or Title gf known) &. Tr ao é WEA A CH y © ow Op c ae
Shield Number
Employer Pe 7 Siren Police. Def T
Address Av Pet Kor Eggi: EF ole C&~f/4e% AESrERA
“ Es pst @u PA LSA,
City State Zip Code

Individual capacity [] Official capacity

Defendant No. 2

 

 

 

 

 

 

Name MAE DEA Ckland © iat c Ke i"
Job or Title (f mown) bJAR Deal ~ ee &h 2 ¥ Malentad
Shield Number _
Employer
Address JAULS 2 Gk LAY Couvt¥ ade {- St of Ae AYE
Persauce PA (S367
City State Zip Cade

[2x] Individual capacity [| Official capacity

Page 2 of 11

 

 

 

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 3 of 30
E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

Defendant No. 3

 

 

 

 

 

  

 

 

 

 

 

 

 

 

  

 

Name STaeer bea Ao Zo Ppats ik - _
Job or Title (if known) TD Sthicr Aroraley _.
Shield Number
Employer Alte Leh ely { ey oe
Address Alleeinsay Cou" bone - G3
Geant St PuiTsborg he Aly
City "Zip Cade
[><] Individual capacity [ Official capacity
Defendant No, 4
Name dose pe, ONS ei Catvalle Jk.
Job or Title (if known) a glbe. Ds, SF SA Abb & Sf
Shield Number
Employer All ao bey € ound ¥ fobirc 7 SP Sid st OF. PRS
Address Ch we OEE yc, [Sir id pen Sts oy FOr ES
AVE #400 Pireoutex PA /[SBlP
Cite State Zip Code

[J Individual capacity Official capacity

TE. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federai officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

[x] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional ¢ or statutory tight(s) do you claim is/are being violated bys state or local officials?

FALSE ESF BY, AOly - Laplaw Ful TRES PASS pales ~ MEK ESS
Rocks “a LbPss”

 

Doz Hoesgs Clause - dé Ape) OF ARF 8 ti us. Cav8S% i

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11

 
E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Viclation of Civil Rights

. iL

Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 4 of 30

Defendant No. 3

eo:

 

 

 

 

 

 

Name Kate Matis, Sid ows,
Job or Title (known) Di AtThécr Aa hae if
Shield Number ’
Empivyer “al iz Shay Coat ¥ 2 ya's OF Fe. oe
Address fos bs Erna St PP BOS Ce Ou er ‘be CUS &
[2 IS BUC EH PA (S24F
City State Zip Code

PX]. individual capacity [| Official capacity

Defendant No. 4
Name.
Job or Title @f known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[7] Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A, Are you bringing suit against (check ail that apply):
[| Federal officials (a Bivens claim)

Be] state or local officials (a § 1983 claim)

B. _ Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by st state or local officials?

Ur th HeidinG Suvdsats, OF MY faaAlaoce Ube, Fr en, Tue..
CouURE Ke f key V4 Mra of faaid O. &- ~ Ave, Web Heldly ud

LAY Arc t- A Peas - “DOAAF 7 rhs {63k fF SOs Ae é af oF fh z. Esfsas Set.
Tt PeStAF FAG Bula Supd oaks. |
Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you ciaim is/are being violated by federal
officials?

 

Page 3 of 11

 

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 5 of 30

 

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

     
   
 

   

           

 
  

 

Oe i ee UW it Ca, f Val PD ]
he At} we *s 5 blak f * Bal C aon € Be Af ot Or ~h y Pe &
up rot very 7 ties & MAG wths 5 with Oor elicwe ps. 16 Pe port .

2

 

fy of Al Sua) A ae fp BEE wo oy “!

i

 

7
Op AGM PESA FQ Hoots AFTSE Wowie Pe

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed. aw ow Spey
wa Moved Oa; rok pone féSS “ AS fet mA if ted A Bex, e7 eed ES ATT" AY Kt ae

. Shs pF Sa
TTSslaned AVE, RIS wale

 

 

ZS HOtkS , PA/SIZE Whene | WAS GA Fad Felty
AY rat a TAG tP of ye FE aE CAA Pg ged LEH fe € ey §LOS fe f ee Ge r & Pe

ARR CES TEA.
Til. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ail that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

CI CILICI CI &

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
staternent of each claim in a separate paragraph, Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where ane when they arose.
Pa € PER < * e ; poe J. fof <i gry * " "She £ Gi i io if fg Ma . L
UV IG FEL TRESPASS (NG AE APEC Ag Ad, atid AF MWg

Ae hEBS Cocks ABaerrme Alpe. The Ar rested OFE(Car @ad DA.
FLEE on. ox

“FOte HAE. bert hs ge wlts SAPPSETER Ov fide. StVStS HOMELESS SO; inevicl

Aser 6% Rilvassd +0 fCE5iN¢ 40 7hE Cookr Eudes, OF MY fegisePetioas
If the events giving rise to your claim arose in an institution, describe where and when they arose.

   
    

 

 

    

aa ge Lf vy ee ‘é re coe
Y Pisais Pee BeSart OF (NEFF S OLIVE ASSISPUACE
Se / Add Fie Sbats, OF Farid Mold, Me it Ae pAb TAS
ER Sie HbR bDS a OER Pte WAS En of 4
ii pra P Dba PMIOANTEAS FO UL € ice oe] 2 fled Te Se ur pales

 

 

Page 4 of 13

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 6 of 30

E.D.Pa, AO Pro Se 14 (Rev, 04/18) Complaint for Violation of Civil Rights

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Fais2. ACresy j Arecwd 7) 86 Ai ON Aug Bi 2 Oi

Aad i Law AS Stil ja i ine ed 18a p

 

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Fanjanis elie’s Uo lbageh AT Fine Propert ‘Oe B TEORT
. Cs ae at me ek att Ads. Arg, He. SO TTOR]
- WE og bow, dy gb mh Ab To Sheu ay ue ‘ fy
Foes. ee ps Ko wef sp Seal MAAC CG wnt z
SD
Cet i PA (SQL

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

eg . £, Co i be. é oP ate ee
2 LANES MEE ATOL SPPESS

Stvfiance. 3

“
am botany P ;
eg y 3 ole 8 re f& vy p Fie & cok é & ad
; De bebe, tind pi tht cepidhe Be bel Luan the Cage
ay cMaAg ey EA is $ID ie asi St Pad pha WSEAS Laspt be Meded fr 8 wy the (rte ET
“Hf

My tee OF Fic BF foblic Dersidsr And Disttior Aqervey Obes.

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged, Explain the basis for these claims.
+ Wanr kel: Spo UAL ta Wi Fo L es z gow a . chow
Ff pad PECore th t OAL EC? fpoal Jae OP Scb fo bHONTAS

5 faw Pag step at, L Wan The.

:

al Need ECL © “OU INE IMENT, FAIR At past, RaliaF For 3 yeues Propatic

caf fe weue TE a é & Fee. Ss by L we t é fla & £3 Abt fe 5 it By S £3 & BIA Hg A be re fi PUMEATT, se salen i

ual (te dani agss , Core PSA Sa OY f fama qR8 , AAO0E bea ff cLaucs gal
mi i f } .

 

Page 5 of 1i

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 7 of 30

E,D.Pa, AO Pro Se 14 (Rev. 04/18) Complaint for Violation of Civil Rights

VII.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federai law, by a prisoner confined
in any jail, prison, or other correctional! facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Ke] Yes Cn is Se ek Fie wa MAG YL i, UN Jaw Pu é. Ca Abe i LA4 Rey’ Ag aS faig
Pe af StPitiow=~Phat (A UN lau ru/ ds = fapafmeaye For

L] no hive

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? ; eee -G C ‘t 7 ‘3 E
seat @al TI ae WiAtA Copcuit COOP CF
[x] ves Al AG PZ cal pad fC a. ‘

CO No Abpeals ~ Cale

(| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim({s) arose
cover some or ail of your claims?

L} ves Ay; Ti hey cid WAS Coust UF The FAISS Six

[x] No Cha ings. Caner Filad Chg vet M18 fa GOoee

LAS | pan SIP Silicl BAIS & €O
Do not know : ee Guiit

If yes, which claim(s)?

 

Page 6 of I

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 8 of 30

E.D.Pa. AO Pro Se 14 (Rev. 04/18} Complaint for Violation of Civil Rights

D,

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s} arose
concerning the facts relating to this complaint?

, ., . ne 4 tag t E why Poe, os evra ag
Belves They Kerr me is The Count? sart For 7 he
L | Pali ppde MABAY 4S pheal Lot te, BAM PME SPP esi
No

[of OLS fee

  

e~ G7 AOS”

nt

 

 

-

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?
bx] Yes C2. » &£. ie E LALAS ‘ LAs; POpHiad OF HBAS PA Pose. 28 PRES]

é

[]no 4 og 24, ACI

If you did file a grievance:

1. Where did you file the grievance?

2. What did you claim in your grievance?

Pad valawFut ly Avessted ya, AWE Cetarted hes
af oe peat ppb td fue, FT Aa of

For & (4 baths Kevctal japping ChACges Mill DE Frfed.

 

3, What was the result, if any?

SEAT pack te fhe c ftliP VT Pref Ce oR Yr £6

- Cope ee fi GAf ESA, L$ da! ae a ig ds & BY C Abpos
Lf

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level af the grievance process.)

jp Appeat WAS ds fagsd For 19 years de #@ Ths. Tivs)
- our AW d Pd A. Covcses} ing Cl icumes Fromm May

cnn

 

Page 7 of 11

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 9 of 30

 

F, Lf you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

%

rd

bn “ rit? * capac pe . . ee Bas f Og s Rebs pe
Po. . Calif Stats. ATTery Cy be Ade Bey f w= b PUEPS LS

Cy Wik fs PeaAd fur f ow ALES be sf ¥ ¥ Be

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VU. Previous Lawsuits

The “three strikes rule” bats a prisoner from bringing a civil action or an appeal in federal court without paymg
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[| Yes
No

 

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 31
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 10 of 30

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
No

LAR Moe as Calpe Yacats, Phe Coaiijed (bal ~ Mica

ene MARR Bon 8 EMmrtcafnggagemne”?

jaw Suits will Bs Frlid jal Both States,

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Piaintiff(s)
Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[XJ ves
[_]No

If no, give the approximate date of disposition.

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

ot : .
He eb oe gat et OF ig fp mm
f EAL CE | iV, t f af Cif bie

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 11 of 30

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

[| Yes
[ ] No

 

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff{s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

 

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

 

6. Is the case still pending?
Yes Cale
L] No

If no, give the approximate date of disposition

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

fo “ soe : “lt ~ enw F ‘ Pos
irkeqare Star Bock Fo fPial Ceckr Far Cov lacd Feats

 

 

Page 10 of 41

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 12 of 30

E.D.Pa. AO Pro Se 14 ( Rev. 04/18} Complaint for Violation of Civil Rights

IX.

Certification and Closing

Under Federal Ruie of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case~-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #

Prison Address

B. For Attorneys

Date of signing:

6 ~fO- AGL

 

Af less

oe Ae Ye 4
s pup oe i of é
Me Athed bap po if - A ee | (a ’

ft g Alt d . ] cea ad A if eof HAR. of

   

 

bet ae igh Coad id J Che b i ro 4 Sf

4 oe. wy ep ee
ké S/S eass ff Sr OT OS

 

 

City State Zip Code

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

 

 

City State Zip Code

 

Page 1] of 11

 
ae -Case-2:49+ev-01398-MRH-MPK~ Document 2 ~ Filed 10/16/19 “Page-13 of 30°----

Social Security Administration

Retirement, Survivors and Disability Insurance
Notice of Award

Mid-Atiantic Program Service Center
300 Spring Garden Street
Philadelphia, Pennsylvania 19123-2992
Date: October 19, 2015

Claim Number: 168-48-0887HA

AUG Eg gee] FAL agp] a ELM fafpecuny fegel [fet bent Tay] TEvtalay pops

HENRY HOLMES
903 WATSON ST
PITTSBURGH, PA 15219-4709

1

You are entitled to monthly disability benefits beginning September 2015.
The Date You Became Disabled
We found that you became disabled under our rules on April 1, 2015.

The date we found you disabled is different from the date you gave us on the
application.

To qualify for disability benefits, you must be disabled for five full calendar
months in a row. The first month you are entitled to benefits is
September 2015.

What We Will Pay And When
@ You will receive $858.00 for October 2015 around November 3, 2015.
e After that you will receive $858.00 on or about the third of each month.
@ These and any future payments will go to the financial institution you
selected. Please let us know if you change your mailing address, so we
can send you letters directly.
Other Government Payments Affect Benefits
We are withholding your Social Security benefits for September 2015, We may
have to reduce these benefits if you received Supplemental Security Income
(SSD for this period. When we decide whether or not we will have to reduce
your Social Security benefits, we will send you another letter. We will pay
you any Social Security benefits you are due for this period. &

Enclosure(s):
Pub 05-10153

C See Next Page

 
 
   
    

Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 14 of 30

NOTICE OF
PRE-TRIAL CONFERENCE

Commonwealth of Pennsylvania
Court of Common Pieas

County of Allegheny

5th Judicial District

 

Commonwealth of Pennsylvania

 

v.
Henry Holmes
Allegheny Criminal Division
Department of Court Resords - Criminal Division
415 Courthouse Docket Na: CP-02-CR-0012575-2014

436 Grant Street
Pittsburgh, PA 15219

 

 

 

You are hereby DIRECTED to appear for a/an Pre-Trial Conference in the above-captioned case to be held on/at:

 

 

 

 

 

 

 

 

Date: November 21, 2014 Location: Courtroom 516 - Allegheny County Courthouse
- Allegheny County Courthouse
Time: 8:30 am 436 Grant Street
Pittsburgh, PA_ 15219

 

 

 

This proceeding will take place before Judge Thomas Flaherty.
To the Defendant:

You should discuss this matter promptly with your attorney. If you fail to appear as required or comply with the

conditions of the bail bond, if any, then the bond shall remain in full force, and the full sum of the monetary

condition of release may be forfeited and your release may be revoked. In addition, a warrant for your arrest
" may be issued. Bring this notice with you. ~

if you fail to appear without cause at any proceeding for which your presence is required, including trial, your
absence may be deemed a waiver of your right to be present, and the proceeding, including the trial, may be
conducted in your absence.

If you are disabled and require a reasonable accommodation to gain access to the Allegheny County Court of
Common Pleas and its services, please contact the Allegheny County Court of Common Pleas at the above
address or telephone number. We are unable to provide transportation.

|, the undersigned, acknowledge receipt of this notice.

 

 

ecipient (Henry riaimes) Date Received

Signaiure of R

   

. ete fond fp bee id HAS
Primary Participant Name and Address: Pol. Tae Darl veoqe FMS

Holmes, Henry
Unknown Address
PA —

Holmes, Henry bp S86} Sed EAS. Or Mm 4 Pes gi Sfret eed
Allegheny County Jail DOC# 174651 For 26 iy d ‘

950 SECOND AVE wees
PITTSBURGH, PA 15219

AwOeEStSd OAL T ke Strasé HOMELESS
So 7p Wold Alor be Peltassd de

 

    

HIIS Al FAilure To ComPly ith bey istratian
SEX UA) OF FEMMES Requir emeats

 

CPCMS 2070 - 1 . Printed: 11/04/2014 9:42:18AM

 
| -

“Case: 2:19-cv-01398-MRH-MPK Document 2

~

canergncrpssapnnncecsonammnensege grees

re Ss.
WNTTNESSETH: That for and in cansideration of the
contamed on the part of Lessee, iq Lessor does hereby
those premises descibed 25: t
month-to-month commencing On

5 Provated

10,2044. through the end of the month, Lessee

1s » ht Dollars (6
the date the Lessee moves in.

6. Occupants. The said premises shalt be occupied by

  
 
   
   
  
 

$i stated in this lease. Any Lessee who wishes to keep a pet

| Filed 10/16/19 Page 15 of 30

eee errcvasnenersnevecscotenesmerncnnaranannnac sr etnee TT

 

i=¥
p, Pott PA_bS2sb

 

= date due, Lessee shall pay @ late fee in the amount of

fe le

 

a jnonthly rent of 7.270
This amount will be paid on or hefore

more than __ 2... adults and 2). children.

en sent te essa Atthe neo nn ;
‘ Dollars *

damages to the Premises {If any) as provided by law.

 

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 16 of 30 “

PENNSYLVANIA STATE POLICE
DEPARTMENT HEADQUARTERS
1800 ELMERTON AVENUE

HARRISBURG, PA 17 1 10
“Tuesday, April 01, 2014
SID Number: 13373311

     

HENRY JAMES HOLMES

HOMELESS
PITTSBURGH, PA 15219

  

*

Dear Mr. HENRY HOLMES

Please use this correspondence as confirfgation the Pennsylvania State Police Megan’s Law Section has received and
processed your sexual offender registration4nformation. You now appear on the Megan’s Law Registry pursuant to Act LIE of
2011 (as amended), as a sexual offender.

Additionally, your sexual offender classification is Tier 3. This designation requires that you register as a sexual
offender with the Pennsylvania State Police for Lifetime. Furthermore, you are required to verify your registration
nforniation Eyery 3 Months at an approved registration site during the ten days before the following dates(s) each year:

\

 
 
    

6- Jun
6- Sep
6- Dec
6- Mar

       
 

Prior to your verification date(s}, the State Police Megan's Law Section will send a notice by first class United States mail to
your last reported mailing address to remind you of your reporting date(s). The notice will also include a list of approved
registration / verification sites where you may complete your verification. However, neither failure of the State Police to send a
notice, nor failure of you to receive a notice relieves you of your obligation to verify your address, other required information,
and be photographed within your mandated reporting dates(s). Prior to going to a site, if is recommended you call the site to
ensure it is currently open to the public and/or a registering official is there to process you. *Driver’s license, vehicle registration
information, professional! licenses, passports, etc. must be brought with you to the registration site,

You are also required to appear in-person at an approved registration site to report any change(s) to your residence(s),
employment/vocation, schoo! information, or other required information within three business days of the change(s). For a
complete list of required reporting information, please visit the Pennsylvania State Police Megan's Law website,
http://www. pameganslaw.state.pa.us, or contact the Megan's Law Unit directly at 1-866-771-3170. Failure to verify your
information in-person at an approved registration / verification site within ten days before your assigned reporting date or failure
to report any changes to your residence(s), employment/vocation, school information or other required information within three
business days of the change(s} is a violation of 18 Pa. C.S: § 4915.1, a felony criminal offense.

If you have any question(s,) contact the Megan’s Law Section at !-860-77 {-3170 or send correspondence to the address listed
above,

Sincerely,

Sb Aang Sie
Nlaweol Be aisteotiaa! LT, “Odd 43
UNES + f J! Strary Ory Lieutenant Todd L. Harman
And FE PSoAKE pi Fe Gal Commander
a van fet fae Megan's Law Section
Th 6. WS6 wo pf &. °
CM/EC€ASPAZ WesfoeD1398-MRH-MPK Document 2 Filed 10/16/19 Page 17 of 30Page 1 of 1

- Other Orders/Judgments
2:17-cv-01278-MRH-MPK HOLMES v. HARPER et al

US. District Court

Western District of Pennsylvania

Notice of Electronic Filing

The following transaction was entered on 10/16/2017 at 4:19 PM EDT and filed on 10/16/2017

 

Case Name: HOLMES v. HARPER et al
Case Number: 2:17-cv-01278-MRH-MPK
Filer:

Document Number: il

Docket Text:

REPORT AND RECOMMENDATION re [1] Complaint, recommending that pursuant to 28
U.S.C. § 1915(e), the Complaint be dismissed before being served because the
Complaint fails to state a claim upon which relief can be granted as it is, inter alia,
barred by the two year statute of limitations. Objections:‘to R&R for Unregistered ECF
Users due by 11/2/2017. Signed by Chief Magistrate Judge Maureen P. Kelly on
10/16/2017. A copy of the Report and Recommendation together with this Notice of
Electronic Filing are being sent to Plaintiff at.his address of record. (tmr)

2:17-cy-01278-MRH-MPK Notice has been electronically mailed to:
2:17-cv-01278-MRH-MPK Filer must deliver notice by other means to:

HENRY HOLMES
514 Island Avenue Apt 1
McKees Rocks, PA 15136

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dceecfStamp_ ID=1098469114 [Date=10/16/2017] [FileNumber=5224132-
0] [adO05b£83eb65dba66001 efd0913d2099a61d7deb1 1c1b2a8bc004e2267 1 3ace64d
9bdf73cedadba0 1 1768305 16ef132c1841b93a5683b406cf32457249af4 OF] |

https://ecf. pawd.cire3.den/cgi-bin/Dispatch.pl?5 789462704836 14 10/16/2017

 

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 18 of 30

 

Supreme Court af Penusplvania

fohn A, Vaskov, Esq, 80£ City-County Building

Deputy Prothonotary Western District 414 Grant Street
Patricia A, Nicola "Se Pittsburgh, PA £5219
Chief Clerk (462) 565-2816

October 9, 2018 www, pacourts, as

RE: Commonwealth v. Holmes, H., Pet
153 WM 2018
Intermediate Court Docket No:
Trial Court: Allegheny County Court of Common Pieas
Trial Court Docket No: CP-02-CR-0012575-2014

Dear Attorney Streily

This j is to advise that the below listed item(s) wasiwere received in the above-captioned
matter. ;

Application for Leave to File Original Process and Petition for Writ of Habeas Corpus

. An original (unbound) and one (1} copy of either the Answer, or a letter stating that an

Answer will not be filed, is required to be filed within fourteen (14) days after service. An
additional three (3) days may be added if service was effectuated by mail. See Rule
Pa.R.A.P. 121(é@).

Effective January 6, 2018, all filings must contain a certification of compliance with the
Public Access Policy of the Unified Judicial System. For more information, visit
www. pacourts. us/public-record-policies.

Very truly yours,
Office of the Prothonotary

Kao
cc: Mr. Henry James Holmes

/)

~ £ Yen 5 /
(O: wa broblems (fave User Stacféd YET:

eo f i tod Che AO al FO
Wait Util Calie Vacate, FUR Sud ge tens

?

 

 

 

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 19 of 30

 

Supreme Court of Pennsplvanta

ohn A. Vaskov, Esq. ws
J 4 Western District

Deputy Prothonotary

801 City-County Building
414 Grant Street

Patricia A, Nicola " Pittsburgh, PA 15219
Chief Clerk ‘ (412) 565-2816
November 26, 2018 Www. pacourts. Us

Mr. Henry James Holmes
1352 Pitt St

Apt 1

Wilkinsburg, PA 15221

RE: Commonwealth v. Hoimes, H., Pet
No. 183WM2018
Lower Appellate Court Docket No:
Trial Court Docket No: CP-02-CR-0012575-2014

Dear Mr. Holmes:

Enclosed please find a certified copy of an order dated November 26, 2018 entered in the
above-captioned maiter.

Very truly yours,
Office of the Prothonotary

fkao
Enclosure
cc: Michael Wayne Streily, Esq.

 
 

Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 20 of 30

IN THE SUPREME COURT OF PENNSYLVANIA
WESTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA, : No. 153 WM 2018

Respondent

HENRY JAMES HOLMES,

Petitioner - -~--

ORDER

PER CURIAM
AND NOW, this 26th day of November, 2018, the Application for Leave to File
Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.

A True Copy Patricia Nicola
As Of 11/26/2018

Attest:.. Fh
Chief Cler ,
Supreme Court of Pennsylvania

 
 

 

 

“Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 21 of 30
. § ;
crreosmanne = Ca lie Fe big.t

25,000.00 AGENCY#: -P290084020/RFD

SUPERIOR COURT OF CALIFORNIA
COUNTY OF RIVERSIDE

THE PEOPLE OF THE STATE OF CALIFORNIA, | DA# 12an84.

Pisiniet | casENO. = fod 970

 
 
 

 

HENRY JAMES HOLMES: *
DOB:11/10/1959
AKA-HENRY JAMES HOLMES

    

APR 1 1 8 2000

 

 

 FAISE ARES F S-3> 80

The nader of 7st Infoemation and belief, dectaree: That the above name:
defendant(s) avi of Penal tection 220, 2 ony, do that on Or abunt March 24 200%, in
the Connty of Riverside, State of Culiftenis, he id witty and lawty ant SANDRA R. with tunic

te commét rape. -
COUNT 2

hatte shove amet dftndut) commit ovilaion of Peal Code eatin 243 4, subdivision (d),

. af State of California, he did
o misdemeanor, inthnt on or about March 24, 2000, is the ines pet of anata pewen, 2 Wie SANDRA R.,

il and unlawfully
yi an weil oly a a ene apt cmd po
LISU5 1 S58 3-9, ad - -00 Ay Police DEPT — A/o eur dedee —

tn nar pity of pe pn foment tre oft Bt of ati
foregoing is trae and correct. ,

 

Dated: Apeil 12, 2000 oe ;
afads Atl 12, 2000 Mint . Complamant

Cos teE

FA ESS Ace ST Se S~ Coe Pewal Aug xF BOY

 
 

Complaint:

Case 2:19- -cv-01398-MRH- MPK Document 2 ‘Filed 1 10/16/19 Page 22 of 30

wt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- RIVERSIDE POLICE DEPARTMENT — Complaint File Number: PEL 9O7F
. COMPLAINT CONTROL FORM Police Report/Cite Number: 300084028
Location of Incident: 3014 University Ave. Date; 022400 _ Time: 0323
Received By: 24 Date/Time: (eh. Routed to: Ee
Subject Employes: Resetfomn Covuicted Six oF Feet _ Ihe
Complainant; Heny Holmes Date of Birth: 1100 —Sex:M_. Race:.8
Address: 1382 Pitt #1 : City: Wikinsbug State: PA Zip Code: 18221
Home Phone: 412-490-2208 _. Cell / Business Phone:
Business Address:
Email Address: .
Witness: : . Date of Birth: Sex: Race:
Address: . . City: State: Zip Code:
ian nn ome. Phope-.. - mn Cell / Business Phone:
Business Address: .
Witness: Date of Birth: Sex: Race:
Address: City: State: Zip Code:
Home Phone: Cell / Business Phone:
. Business Address: .

 

 

On January 50, 2078, Intemal Affairs received a letter trom Holmes, Holmes dllaged Forman

arrested him witho i isified a police report. The a’ incident occurred in
2000. See attached.

 

 
 

 

Allegations: Dosgeed, Felony Compas ar
7-330.3.5(n) False reporting :

7. 330.3.5 (t) Exceeding lawful peace officer powers

 

Lo ules © Oe eult —

 

CpaEr OB By Cale Aa BETS "

 

 

 

 

 

Signature of Complainant (Optional): Keerrrg 2 Sth X
TTC

VAR —

e

 
t

Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 23 of 30

 

 

 

’

“pees fea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee eee ed mar ane Synpenen copes eae
caoeas1300 niverside Police Department £6, 29/278
1, Dist, } 2. Tyge Cir age - | i4, Filg Number
cor ARQ 1Saca Initial Report ! |P2.00-084-028
§. Code Section/Ciassificalion §. Acd Charges 7. Location of Occurrence
'243.4(d\1)PC/ Sexual Battery Bd] ves (J No [3944 University Ave.
8. Jian date and time of occurrence §, Day 10, Gate/Time Repored 11, Date af Rapert 12, Type of Premises
084 0323. | g 3-24-00 4 0323 02-24-06 Greyhound Bus Station
13. Victim Name ar Firm 14, Residence Adarass 18, Res. Prana
eaters eighl Waign: Fair Eyas 17,0.0.8, +8, Business Accrass 19, Bus, Phone
None
20, If ireated for injuses, sy whom? 21, if hospitalized, whera? 23, Sate/Tme 23. Nalure of injures
—_ G3-24-00/C400 | Complaint of Pain
24. License Number State Color (TapBotlam) Year ~ MakeMadel/Type Hovw was ihe vehicle invotved? Veh. Stored?
Vict Veh | Yes C] No

 

 

 

 

 

 

 

 

25, WILL THE VICTIM PROSECUTE? 3 202°«

 

 

 

 

Yes 7 No

 

 

 

33. If leated for injuries, by whom?

 

 
 

 

  

34, Nature af injuries

 

28. Res. Phone

32, Bus. Phone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37, WAS THERE A WITNESS TO THE GRIME? 57 ‘22° agg  at ee ‘1B ves C1 wo
38. Pursuant to California Penal Code Sectlon 293 (a), you are Informed ,

that your name will be a matter of public record unless you request that it net Vict

. ctim #4 Yes N

become a Public Record, pursuant to Section 6284 of the Govemment Cade. O L} Wo

Bo you efect to exercise your right to privacy? Victim #2 C] ves (9 vo

QUALIFYING SECTION ONLY!
39, GAN A SUSPECT BE NAMED OR IDENTIFIED? 2 oe ey WHOMe OMT WAL eo cece eB No
40, Name (Arrestee #7) SewRace Reignt coe Haz Eyes DCB or Age interviewes? ix Clec?
Holmes, Henry James M/B 16-09 280 | BLK |BRO}] 111059 Yes [J No 1} axa?
Address of Arrastee #1 {Prob Gang Related [gg Bkg. of Cite number |
3315 Park Ave, RVSD O7_ [7] Parale (_} Yes mo] 373857 |
41, Name (Arrestee #2) Sex/Raca Haight | Waight [Hair Eyes GOE or Age Interviewed? Et Cited?

! C] ves (J No LP) exar |
Address of Arreataa #2 Ci Prab Gang Related [Sg Jexg. or Cite number
7) Parcle Cv Yes =i
M2. SANA GAN A SUSPECT VEHICLE BE IDENTIFIED? 25: 2 UB WHOMES fae F[{_} ves Bq No
License Number State Color (Top/Bottam) Year MakeNcdeViye Identifying Charactenstieg Veh Stored?

Susp Vani ("] ves [J No
44. 1S THERE ANY SIGNIFICANT PHYSICAL EVIDENCE? © “ee bieiemie nes pa ee APRESS eee ea) Yes Ed] -No
48, Physical Evidence Present? 1} Yes No 46, Photographs Taken? 47. Suppitelated Rois? [| ves 6<} No
48, Physical Evidence Seized? Ey ves [xj No 49: Weapon Seized? “Chives Ki to 60. Gang Related? ves PX] No
51. Fingezprimt Search Made? [} Yes No 62, Fingerprinis Oblained? [_] vas No 59, Nate. Field Tested? TC} ves &? wo
Sd, Type of Weapon, Force or Gavice Used 55, Motive Type: NIA
Hands Sexual Gratification Weight: a

 

When V/1 pushed S/1's
exposed penis, Wil only heard V/1 scream and saw S/1 walking away.

66. Desenbe briefly how the offense eccurred.

According to V1, S/1 touched V/1's left breast and pelvic area with his left hand on the outside of V/1's clothing,.
hand away, he grabbed the back of her neck and tried to force her head down to his

 

 

 

 

 

Pat te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae “_ RECORDS SECTIONS “*.
57, Reporing Officer 1.0. # 1416 Qualify PPP. 4! 1D.# = | 89, Data Reviewed &0. Send copies of this rerart ic.
Robert Forman 644 |BvLir ; 446 [033500 _|sex Crimes
whe et ENTEREO Ospalcher iO PAGE
von SE, Ay eee tn 1 Fei
COPIES RES) i TREC <! £3 fee at FOES ae * O pac O cos STAT APRIAPB  fsent rancaiad OF
~ 7 C] ops ODA ARBK .
T3 ( cor CP Pasa AN! DOUNCIC jsant canceled
cctte Bttice bean : ° 200-50-2{RBISS)
Peversi¢a Pekce Depatim City of Riverside USC. 8/55)

 

 

 

 

 
 

OTSCASPRT Superior Court of California, County of Riverside
4/04/19 CASE PRINT Page:
www.riverside.courts.ca.gov RC

CASE NUMBER: RIFO91270 DEFENDANT STATUS: Active
ARREST NBR : P300084029 ARREST DATE ....: 3/24/00
ARREST AGY : RIVERSIDE POLICE DEPARTMENT
Defendant .: HOLMES, HENRY JAMES ‘ Defn : 1 of 1
AKA 1... ee? HOLMES , _HENRY JAMES

 

 

 

Date Hied é 34/18/00" : Pals iss Athest
District Attorney : fisé Farrell S+8-Oo Continuances: 30
Defense Attorney : MCP J. Hernandez ~ © Age in Days :
Custody Status ...: N/A . - Bail: 100,000.00 Last Trial .: 07/09/00
Charge Information -_ |
i worm oe eee PALoR CHRP Ge
/ Ct Plea Status &
‘001 ARREST 220 PC Assault/Intent Rape, Sodomy, Ora None
. ee 1 Copulation
001 CERTI 220 PC Assault/Intent Rape, Sodomy,Ora G Convict |
1 Copulation yeas
002 CERTI 243.4(D}) PC Sexual Battery Se Lee NG Dismiss. —
Criminal Protective Order/Firearm Surrender (DV) A Sve St
Date . Type by TOE — status Expire
. Dg {ice DEPT
Case Action Information Polecs 2 De |
TT Se ee ee ee ss _—_ aG~ & a : . :
Action Div Description ASO FASE devce Status ,
3/28/19 61 Ex Parte Hearing Re: Correspondence from Defendant Dispo

 

Minutes entered on 04/04/19

Honorable Judge David A Gunn, Presiding
Courtroom Assistant: J. Castro

Defendant is not present.

The Court has read and considered the Ex-Parte
correspondence submitted by Defendant re:
Modification

The court takes ho action.

Custody status is not applicable - Ex Parte
Hearing.

Copy of Minutes furnished to Defendant.

Copy of Defendant's Correspondence furnished to
RSO Box.

MINUTE ORDER OF COURT PROCEEDING

1
|
|
1
|
|
|

 

*e#** END OF CASE PRINT ****

: ; GC Ona “ 4 r fre
rancsd to Pliew Guilty Toa FAI St Sax Chatye

Sir Colle EMA IE pe nent Faw by hee,

  
 
 

Fase WARRANT Filed b Dv Pas. Cour r Aud F
 

Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 25 of 30

Office of the Clerk.
United States Court of Appeals for the Ninth Circuit
Post Office Box 193939
San Francisco, California 94119-3939
415-355-8000

 

 

Molly C. Dwyer “Ste,
Clerk of Court July 19, 2019
No.: 19-55829
D.C. No.: 5:19-cv-00884-DOC-DFM
Short Title: Henry Holmes v. People of the State of CA
Dear Appellant |

The Clerk's Office of the United States Court of Appeais for the Ninth Circuit has

‘received a copy of your notice of appeal and/or request for a certificate of
_ appealability.

A briefing schedule will not be set until the district court and, if necessary,
this court determine whether a certificate of appealability should issue.

Absent an emergency, all subsequent filings in this matter will be stayed pending
the district court's determination on the certificate of appealability.

Ali subsequent letters and requests for information regarding this matter will be
added to your file to be considered at the same time the cause is brought before the
court.

The-J-S-GCourt-of-Appeals decket number-shown above.has been.assigned to this
case. You must indicate this Court of Appeals docket number whenever you
communicate with this court regarding this case.

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 26 of 30

a veep ge OF peta RIT Ko PP oft es
boaek, pA 7 Le fircaf COukf For Carey sect OS

é

SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
4100 Main Street
Riverside, CA 92501
www.riverside.courts.ca.gov

NOTICE OF DEPARTMENT REASSIGNMENT FOR ALL PURPOSES

HENRY JAMES HOLMES
vs. CASE NO: RIC 1827344
PEOPLE OF THE STATE OF CALIF

TO: HENRY JAMES HOLMES
CDC#HP82367
1352 PITT ST APT 1
WILKINSBURG PA 15221

‘This case-has—been-reassigned-to the HONORABLE Judge-Steven G. Counelis
in Department 43 for all purposes.

Any disqualification pursuant to CCP section 170.6 shail be filed
in accordance with that section.

Requests for accommodations can be made by submitting Judicial Council
form MC-410 no fewer than five court days before the hearing. See
California Rules of Court, rule 1.100.

CERTIFICATE OF MAILING

I certify that I am currently employed by the Superior Court of
California,County of Riverside and I am not a party to this action

or proceeding.In my capacity,I am familiar with the practices and
procedures used in connection with the mailing of correspondence. Such
correspondence is deposited in the outgoing mail of the Superior Court
Outgoing mail is delivered to and mailed by the United States Postal
Service,postage prepaid,the same day in the ordinary course of
business.I certify that I served a copy of the foregoing Notice and
Order of Assignment to Department for Case Management Purposes on

this date by depositing said copy as stated above.

 

Dated: 01/09/19 . Bxeffitivespfficer/Clerk

=" Deputy Clerk

 

 

ac: CRDWHC

Sigmpessd ROY

 
~ Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 27 of 30

The State B ar MISSION ADVANCEMENT &
Oo yf California ACCOUNTABILITY DIVISION

 

 

180 Howard Street, San Francisco, CAS4105 Tel: 415-538-2000 E-mail: Appolntments@calbar.ca.gov

February 27, 2019

Henry J. Holmes
1352 Pitt Street, Apt., #1
Wilkinsburg, PA 15221

ot Ree CainrofHenrys. Holmes -

Dear Mr. Holmes,

*.

. Notice is hereby given that as of this date, the State Bar of California rejected the claim you
‘ presented to the State Bar of California on or about January 9, 2019.

WARNING
SUBJECT TO CERTAIN EXCEPTIONS, YOU HAVE ONLY SIX (6) MONTHS FROM THE DATE THIS
NOTICE WAS PERSONALLY DELIVERED OR DEPOSITED IN THE MAIL TO FILE A COURT ACTION
ON THIS CLAIM. SEE GOVERNMENT CODE SECTION 945.6.

You may seek the advice of an attorney of your choice in connection with this matter. If you
desire to consult an attorney, you should do so immediately,

Sincerely,

Sarah L. Cehen
Claims Officer

nf " pm nti L oe of + } (i. a od af,
; MA Cours vs “Aa aa a. em Ko} bt Sats S ; B; CRe G fla a

z
Le

bh fos f Z an Fog . a Le
WM hold fe EMSAALS Ceule é ig RIS TO WUeelate
fan Francisca Office Los Angeles Office
480 Hawai Street a, 845 S. Figueroa Street

Sah Frendaee, CA Sako, waver.calbar.ca.gov © ; Los Angeles, CA 90017

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 28 of 30

IN THE UNITED STATES DISTRICT COURT
fh ys FOR THE EASTERN DISTRICT OF PENNSYLVANIA

G

CASE MANAGEMENT TRACK DESIGNATION FORM

Holmes : CIVIL ACTION

. | no. 19 4794

Veith, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. (Ly

{b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (Ly)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ([_})

{d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. (Lp)

{e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

management cases. (Lp
(f) Standard Management - Cases that do not fall into any one of the other tracks. 550 (XX)
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 29 of 30

UNITED STATES DISTRICT COURT i 9 4 ry 9 4

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Gr

 

 

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose ef assignment fo the appropriate calendar)
Address of Plaintiff: 1352 Pitt Street, Apt 1, Wilkinsburg, PA 15221
Address of Defendant:
Place of Accident, Incident or Transaction: Allegheny
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:
1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [|
previously terminated action in this court?
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [ |
numbered case pending or within one year previously terminated action of this court?
4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No [ |

case filed by the same individuai?

I certify that, to my knowledge, the within case LZ] is / ([] is not related to any case now pending or within one year previously terminated action in
this court except as noted above,

pate. 10/15/2019 — await — Fle Grane A

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # fif applicable)
CIVIL: (Place a Vin one category only)
A, Federal Question Cases: B. Diversity Jurisdietian Cases:
[] 1, Indemnity Contract, Marine Contract, and All Other Contracts [|] 1. surance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
L] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
L] 4. Antitrust [1 4. Marine Personal Injury
H 5. Patent [|] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations [|] 6. Other Personal Injury (Please specifi}:
7. CivilRights 559 [] 7. Products Liability
[] 8. Habeas Corpus [| 8. Products Liability - Asbestos
[J] 9. Securities Act(s) Cases [|] 9. Allother Diversity Cases
[] 10. Social Security Review Cases (Please specify):
[] il. All other Federal Question Cases
(Please specifi}:

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L , counsel of record er pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff! Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 

 
 

Jarbl Yd Pd 1APHYA
L09€ BES ILS 13,4007 109
v3 490 BEPHTS sul

4o-f DoW4eS! G_ Mu3PS? S$

2 bisi@ ‘Ss €)

 

WI37 yp Lee

2:19-cv-01398-MRH-MPK Document 2 Filed 10/16/19 Page 30 of 30

o-9SC LOLSSObed
S016) 00!

“3 i esr ap Cane
aive abvis0u SA . . | , 20 JS Hig “eESE]

 

nN
